DETAILED ACTION
Claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a method/non-transitory computer-readable medium/system comprising the following limitation/feature:
(Claim 1) - "applying a multi-kernel-based projection algorithm to the time series feature space sensor data; computing a respective anomaly score and a respective ranking for one or more variables of the sensor data readings; and providing at least the computed respective anomaly score or the respective ranking for at least one of the one or more variables to a user";
(Claim 6) - "applying a multi-kernel-based projection algorithm to the time series feature space sensor data; computing a respective anomaly score and a respective ranking for one or more variables of the sensor data readings; and providing at least the computed respective anomaly score or the respective ranking for at least one of the one or more variables to a user”;
(Claim 11) - "applying a multi-kernel-based projection algorithm to the time series feature space sensor data; computing a respective anomaly score and a respective ranking for one or more variables of the sensor data readings; and providing at least the computed respective anomaly score or the respective ranking for at least one of the one or more variables to a user”;
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119